Appeal from a judgment of the Supreme Court at Special Term, entered August 20, 1976 in Albany County, which denied petitioner’s application, in a proceeding pursuant to section 330 of the Election Law, to declare invalid a petition for opportunity to ballot for the public office of Member of Assembly for the 100th Assembly District in a Conservative Party primary election. Inasmuch as the error of the subscribing witnesses in listing their election district in the previous general election was caused by confusion resulting from a recent redistricting, Special Term properly concluded that there was substantial compliance with section 148-a of the Election Law (Matter of McCoy v McNab, 27 NY2d 640; cf. Matter of Rutter v Conveney, 38 NY2d 993). Moreover, on this record Special Term’s factual finding that the changes and additions in election districts and towns of some of the signatories on the petition did not constitute material alterations and its further finding that the signatures of Margaret Dolson, James Bell and Dorothy Bell were not invalid because their addresses were incorrectly given, should not be disturbed. Judgment affirmed, without costs. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.